EXHIBIT 10.1



HNI CORPORATION
2007 STOCK-BASED COMPENSATION PLAN


 
    HNI Corporation, an Iowa corporation (the "Corporation"), first adopted the
HNI Corporation 2007 Stock-Based Compensation Plan (the "Plan") on May 8,
2007.  The Plan was amended and restated effective May 8, 2007 to comply with
Section 409A of the Internal Revenue Code.  The Plan was further amended
effective as February 23, 2009.


I.           PURPOSES; EFFECT ON PRIOR PLANS


    1.1           Purpose.  The purpose of the Plan is to aid the Corporation in
recruiting and retaining employees capable of assuring the future success of the
Corporation through the grant of Awards of stock-based compensation.  The
Corporation expects that the Awards and opportunities for stock ownership in the
Corporation will provide incentives to Plan participants to exert their best
efforts for the success of the Corporation's business and thereby align the
interests of Plan participants with those of the Corporation's
stockholders.  For purposes of the Plan, references to employment by the
Corporation shall also mean employment by a Subsidiary.


    1.2           Effect on Prior Plans.  From and after the date of stockholder
approval of the Plan, no awards shall be granted under the Corporation's 1995
Stock-Based Compensation Plan, as amended, but all outstanding awards previously
granted under that plan shall remain outstanding in accordance with their terms.
 
II.           DEFINITIONS


    In addition to other terms that may be defined elsewhere herein, wherever
the following terms are used in this Plan with initial capital letters, they
shall have the meanings specified below, unless the context clearly indicates
otherwise.


 
(a)
"Award" means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Deferred Share Unit, Performance Share, Bonus Stock, or Dividend
Equivalent Award granted under the Plan.
 
  (b)
"Award Agreement" means any written agreement, contract or other instrument or
document evidencing an Award granted under the Plan.  Each Award Agreement shall
be subject to the applicable terms and conditions of the Plan and any other
terms and conditions (not inconsistent with the Plan) determined by the
Committee.
 
  (c)
"Board" means the Board of Directors of the Corporation.
 
  (d)
"Bonus Stock Award" means any right granted under Section 7.4 of the Plan.
 
  (e)
"Change in Control" has the meaning set forth in Section 10.2 of the Plan.
 
  (f)
"Code" means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.
 
  (g)
"Committee" means the Committee designated by the Board, consisting of three or
more members of the Board, each of whom shall be:  (i) a "non-employee director"
within the meaning of Rule 16b-3 under the Exchange Act; and (ii) an "outside
director" within the meaning of Section 162(m) of the Code.
 
  (h)
"Corporation" means HNI Corporation, an Iowa corporation.
 
  (i)
"Deferred Share Unit" means a unit evidencing the right to receive a Share (or a
cash payment equal to the Fair Market Value of a Share) at some future date.
 
  (j)
"Deferred Share Unit Award" means a right to receive Deferred Share Units
granted under Section 7.2 of the Plan.



 
 

--------------------------------------------------------------------------------

 
 
(k)
"Dividend Equivalent" means a right granted under Section 7.5 of the Plan with
respect to Restricted Stock, Restricted Stock Unit, Performance Share, Deferred
Share Unit and Bonus Stock Awards to receive payment equivalent to the amount of
any cash dividends paid by the Corporation to holders of Shares.
 
  (l)
"Eligible Employee" means any employee (including an officer) of the Corporation
or a Subsidiary whom the Committee determines to be an Eligible Employee.
 
  (m)
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
  (n)
"Fair Market Value," of a Share means the closing price of a Share as reported
on the New York Stock Exchange on the date as of which such value is being
determined, or, if there are no reported transactions for such date, on the next
preceding date for which transactions were reported; provided, however, that if
Fair Market Value for any date cannot be so determined, Fair Market Value shall
be determined by the Committee by whatever means or method as the Committee, in
the good faith exercise of its discretion, shall at such time deem reasonable
and within the meaning of Code Section 409A and the regulations thereunder.
 
  (o)
"Option" means an option to purchase Shares granted under Section 6.1 of the
Plan.  All Options granted under the Plan shall be "non-statutory stock
options," meaning that they are not intended to satisfy the requirements set
forth in Section 422 of the Code to be "incentive stock options."
 
  (p)
"Participant" means an Eligible Employee who is designated by the Committee to
be granted an Award under the Plan.
 
  (q)
"Performance Measure" means the criteria and objectives established by the
Committee, which shall be satisfied or met as a condition to the exercisability,
vesting or receipt of all or a portion of an Award.  Such criteria and
objectives may include, but are not limited to, the attainment by a Share of a
specified Fair Market Value for a specified period of time, earnings per share,
return to stockholders (including dividends), return on equity, earnings of the
Corporation, revenues, market share, cash flow or cost reduction goals, or any
combination of the foregoing and any other criteria and objectives established
by the Committee.  In the sole discretion of the Committee, the Committee may
amend or adjust the Performance Measures or other terms and conditions of an
outstanding Award in recognition of unusual or nonrecurring events affecting the
Corporation or its financial statements or changes in law or accounting
principles.
 
  (r)
"Performance Share Award" means a right granted under Section 7.3 of the Plan to
receive Shares contingent upon the attainment of specified Performance Measures.
 
  (s)
"Restricted Stock" means Shares subject to forfeiture restrictions established
by the Committee.
 
  (t)
"Restricted Stock Award" means a grant of Restricted Stock under Section 7.1 of
the Plan.
 
  (u)
"Restricted Stock Unit" means a unit evidencing the right to receive a Share (or
a cash payment equal to the Fair Market Value of a Share) at some future date
subject to forfeiture restrictions established by the Committee.
 
  (v)
"Restricted Stock Unit Award" means a grant of Restricted Stock Units under
Section 7.1 of the Plan.
 
  (w)
"Stock Appreciation Right" means a right to receive the appreciation in the
value of a Share granted under Section 6.2 of the Plan.
 
  (x)
"Share" means a share of common stock, par value of $1.00, of the Corporation or
any other securities or property as may become subject to an Award pursuant to
an adjustment made under Section 5.3 of the Plan.
 
  (y)
"Subsidiary" means:  (i) any entity that, directly or indirectly through one of
more intermediaries, is controlled by the Corporation; and (ii) any entity in
which the Corporation has a significant equity interest, in each case as
determined by the Committee.  Notwithstanding the foregoing, for purposes of
granting to any



 
2 

--------------------------------------------------------------------------------

 
 
Participant an Option or a Stock Appreciation Right, "Subsidiary" shall mean a
corporation, company or other entity that is (1) a member of the Corporation's
controlled group of corporations, within the meaning of Code Section 1563(a)(1)
(except that 20% shall be substituted for 80% in applying such section) or (2)
an unincorporated trade or business with which the Corporation would be treated
as a single employer under Code Section 414(c) (except that 20% shall be
substituted for 80% in applying such section and the regulations issued
thereunder).



III.           ADMINISTRATION


    3.1         Power and Authority of the Committee.  The Plan shall be
administered by the Committee.  Subject to the express provisions of the Plan
and to applicable law, the Committee shall have full power and authority
to:  (a) designate Participants; (b) determine the type or types of Awards to be
granted to each Participant; (c) determine the number of Shares to be covered by
(or the method by which payments or other rights are to be calculated in
connection with) each Award; (d) determine the terms and conditions of any Award
or Award Agreement; (e) amend the terms and conditions of any Award or Award
Agreement, provided, however, that, except as otherwise provided in Section 5.3
hereof, the Committee shall not reprice, adjust or amend the exercise price of
Options or the grant price of Stock Appreciation Rights previously awarded to
any Participant, whether through amendment, cancellation and replacement grant,
or any other means; (f) accelerate the exercisability of any Award or the lapse
of restrictions relating to any Award; (g) determine whether, to what extent,
and under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(h) determine whether, to what extent and under what circumstances cash or
Shares payable to a Participant with respect to an Award shall be deferred
either automatically or at the election of the holder of the Award or the
Committee; (i) interpret and administer the Plan and any instrument or
agreement, including any Award Agreement, relating to the Plan; (j) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (k) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
 
    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Corporation or any Subsidiary.  A majority of the
Committee shall constitute a quorum.  The acts of the Committee shall be
either:  (a) acts of a majority of the members of the Committee present at any
meeting at which a quorum is present; or (b) acts approved in writing by a
majority of the members of the Committee without a meeting.
 
    3.2         Delegation.  The Committee may delegate some or all of its power
and authority hereunder to the President and Chief Executive Officer or other
executive officer of the Corporation as the Committee deems appropriate;
provided, however, that the Committee may not delegate its power and authority
with regard to:  (a) the grant of an Award to any person who is a "covered
employee" within the meaning of Section 162(m) of the Code or who, in the
Committee's judgment, is likely to be a covered employee at any time during the
period an Award hereunder to such employee would be outstanding; or (b) the
selection for participation in the Plan of an officer or other person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an Award to such an officer or other person.
 
    3.3         Power and Authority of the Board.  Notwithstanding anything to
the contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan to fail to comply with the requirements of
Section 162(m) of the Code.
 
    3.4         Liability and Indemnification of Plan Administrators. No member
of the Board or Committee, and neither the President and Chief Executive Officer
nor any other executive officer to whom the Committee delegates any of its power
and authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan in good faith,
and the members of the Board and the Committee and the President and Chief
Executive Officer or other executive officer shall be entitled to
indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including attorneys' fees) arising therefrom to the
full extent permitted by law, except as otherwise may be provided in the
Corporation's Articles of Incorporation, Bylaws, and under any directors' and
officers' liability insurance that may be in effect from time to time.
 
 
3 

--------------------------------------------------------------------------------

 
IV.           ELIGIBILITY
 
    Participants in the Plan shall consist of such Eligible Employees as the
Committee in its sole discretion may select from time to time.  The Committee's
selection of an Eligible Employee to be a Participant with respect to any Award
shall not require the Committee to select such Eligible Employee to receive any
other Award at any time.


V.           SHARES AVAILABLE FOR AWARDS


    5.1         Shares Available.  Subject to adjustment as provided in Section
5.3, the total number of Shares available for all grants of Awards under the
Plan shall be five million Shares.  Shares to be issued under the Plan will be
authorized but unissued Shares or Shares that have been reacquired by the
Corporation and designated as treasury shares.  Shares that are subject to
Awards that terminate, lapse or are cancelled or forfeited shall be available
again for grant under the Plan.  Shares that are tendered by a Participant or
withheld by the Corporation as full or partial payment to the Corporation of the
purchase or exercise price relating to an Award or to satisfy tax withholding
obligations relating to an Award shall not be available for future grants under
the Plan.  In addition, if Stock Appreciation Rights are settled in Shares upon
exercise, the aggregate number of Shares subject to the Award rather than the
number of Shares actually issued upon exercise shall be counted against the
number of Shares authorized under the Plan.


    5.2         Accounting for Awards.  For purposes of this Article 5, if an
Award entitles the holder thereof to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards.


    5.3         Adjustments.  In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Corporation, issuance of warrants or other
rights to purchase Shares or other securities of the Corporation or other
similar corporate transaction or event affects the Shares such that an
adjustment is required to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all
of:  (a) the number and type of Shares (or other securities or other property)
that thereafter may be made the subject of Awards; (b) the number and type of
Shares (or other securities or other property) subject to outstanding Awards;
and (c) the purchase or exercise price with respect to any Award, provided such
change is made in accordance with the requirements of Treas. Reg. §
1.409A-1(a)(5)(iii)(E)(4).


    5.4         Award Limitations.
 
(a)
Plan Limitation on Restricted Stock, Restricted Stock Unit, Performance Share,
Dividend Equivalent, Deferred Share Unit and Bonus Stock Awards.  No more than
one million Shares (subject to adjustment as provided in Section 5.3 of the
Plan) shall be available under the Plan for issuance pursuant to Restricted
Stock, Restricted Stock Unit, Performance Share, Dividend Equivalent, Deferred
Share Unit and Bonus Stock Awards; provided, however, that Shares subject to any
such Awards that terminate, lapse or are cancelled or forfeited shall again be
available for grants of Restricted Stock, Restricted Stock Units, Performance
Share Awards, Dividend Equivalents, Deferred Share Unit Awards and Bonus Awards
for purposes of this limitation on grants of such Awards.
 
  (b)
Section 162(m) Limitation for Certain Types of Awards.  No Participant may be
granted an Award or Awards under the Plan for more than 250,000 Shares (subject
to adjustment as provided in Section 5.3 of the Plan) in the aggregate in any
calendar year.
 

VI.           OPTIONS AND STOCK APPRECIATION RIGHTS


    6.1         Options.  The Committee may grant Options with the following
terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:
 

(a)
Exercise Price.  The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share exercise price below Fair Market
Value on the date of grant if the Option is granted in substitution for a stock
option previously granted by an entity that is acquired by or

             
 
4 

--------------------------------------------------------------------------------

 

   
merged with the Corporation or a Subsidiary and provided further than such
substitution is made in accordance with the requirements of Treas. Reg. §
1.409A-1(a)(5)(iii)(E)(4).
 
(b)
 Option Term.   The term of each Option shall be fixed by the Committee, but
shall not be longer than ten years.
 
  (c)
Time, Method and Conditions of Exercise.  The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, the method or
methods by which, and the form or forms (including, without limitation, cash or
Shares having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

                    
    6.2         Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights subject to the terms of the Plan and such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine. A Stock Appreciation Right granted under the Plan shall confer
on the holder thereof a right to receive upon exercise thereof the excess
of:  (a) the Fair Market Value of one Share on the date of exercise; over (b)
the grant price of the Stock Appreciation Right as specified by the Committee,
which price shall not be less than 100% of the Fair Market Value of the Share on
the date of grant of the Stock Appreciation Right; provided, however, that the
Committee may designate a per share grant price below Fair Market Value on the
date of grant if the Stock Appreciation Right is granted in substitution for a
stock appreciation right previously granted by an entity that is acquired by or
merged with the Corporation or a Subsidiary and provided further than such
substitution is made in accordance with the requirements of Treas. Reg. §
1.409A-1(a)(5)(iii)(E)(4).  The term of the Stock Appreciation Right shall be
fixed by the Committee, but shall not be longer than ten years.


VII.           STOCK AWARDS


    7.1         Restricted Stock and Restricted Stock Units.  The Committee may
grant Awards of Restricted Stock and Restricted Stock Units with the following
terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:
 

(a)
Restrictions.   Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, satisfaction of Performance Measures or a performance period and a
restriction on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.  The
minimum vesting period of such Awards shall be one year from the date of grant.
 
  (b)
 Forfeiture.   Subject to Sections 8.5 and 10.1, upon a Participant's
termination of employment (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Corporation.
 
  (c)
Issuance and Delivery of Shares.  Any Restricted Stock granted under the Plan
shall be issued at the time the Restricted Stock Award is granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates all be held by the Corporation.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.  Shares representing Restricted Stock that are no longer
subject to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.

               
    No Shares shall be issued at the time an Award of Restricted Stock Units is
granted.  Rather, the Shares shall be issued and delivered to the holder of the
Restricted Stock Units upon the lapse or waiver of the restrictions applicable
to the Restricted Stock Units.
 
    7.2         Deferred Share Units.  The Committee may grant Awards of
Deferred Share Units subject to such terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine.  All Deferred Share
Units shall be subject to a deferral period of not less than one year, and may,
in addition, be subject to such restrictions as the Committee may impose
(including, without limitation, satisfaction of Performance Measures or a
performance period), which restrictions may

 
5 

--------------------------------------------------------------------------------

 

lapse separately or in combination at such time or times, in such installments
or otherwise, as the Committee may deem appropriate.  Deferred Share Units may
be granted without additional consideration or in consideration of a payment by
the Participant that is less than the Fair Market Value per Share at the date of
grant.  No Shares shall be issued at the time Deferred Share Units are
granted.  Rather, the Shares (or cash, as the case may be) shall be issued and
delivered upon expiration of the deferral period relating to the Deferred Share
Units (subject to the satisfaction of any applicable restrictions).
 
    7.3         Performance Share Awards.  The Committee may grant Performance
Share Awards denominated in Shares that may be settled or payable in Shares
(including, without limitation, Restricted Stock or Restricted Stock Units) or
cash.  Performance Share Awards shall be conditioned solely on the achievement
of one or more Performance Measures specified by the Committee during such
performance period as the Committee shall specify.  Settlement or payment of a
Performance Share Award shall be made upon satisfaction of the specified
Performance Measures during the specified performance period.


    7.4         Bonus Stock Awards.  The Committee may grant Shares without
restrictions thereon. Subject to the terms of the Plan, Bonus Stock Awards may
have such terms and conditions as the Committee shall determine.
 
    7.5         Dividend Equivalents.  The Committee may grant Dividend
Equivalents under which a Participant granted a Restricted Stock, Restricted
Stock Unit, Performance Share, Deferred Share Unit or Bonus Stock Award under
this Article 7 shall be entitled to receive payment (in cash, Shares, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of any cash dividends paid by the
Corporation to holders of Shares with respect to a number of Shares determined
by the Committee.  Subject to the terms of the Plan, such Dividend Equivalents
may have such terms and conditions as the Committee shall determine.


VIII.    GENERAL PROVISIONS GOVERNING AWARDS


    8.1         Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.
 
    8.2         Awards Subject to Performance Measures.  The Committee may, in
its discretion, establish Performance Measures which shall be satisfied or met
as a condition to the grant or exercisability of an Award or portion
thereof.  Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Measures to be achieved during any performance period, the
length of any performance period, the amount of any Award granted, the amount of
any payment or transfer to be made pursuant to any such Award, and any other
terms and conditions applicable thereto shall be determined by the Committee.


    8.3         Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Corporation or any Subsidiary.  Awards granted in addition
to or in tandem with other Awards or in addition to or in tandem with awards
granted under any other plan of the Corporation or any Subsidiary may be granted
either at the same time as, or at a different time from, the grant of such other
Awards or awards.


    8.4         Forms of Payment under Awards.  Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Corporation or a Subsidiary upon the grant, exercise or payment of an Award may
be made in such form or forms as the Committee shall determine (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof), and may be made in a single payment or
transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee.  Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.
 
    8.5         Termination of Employment.  Except as otherwise provided in this
Section 8.5 and Section 10.1, all of the terms relating to the exercise,
cancellation, forfeiture or other disposition of an Award granted under the Plan
upon a termination of employment with the Corporation of the holder of an Award,
whether by reason of retirement or otherwise, shall be determined by the
Committee.  Such determination shall be made at the time of the grant of such
Award and shall be specified in the Award Agreement relating to the
Award.  Notwithstanding the foregoing, each Award granted under the Plan shall
become fully exercisable and vested upon the death or disability (as defined
below) of the Participant, provided such Award had not otherwise expired prior
to the Participant's death or disability and the Participant is employed by the
Corporation on the date of death or disability.  For purposes hereof,
"disability" of a Participant means the inability of the

 
6 

--------------------------------------------------------------------------------

 

Participant to perform substantially his or her duties and responsibilities for
a continuous period of at least six months, as determined in the Committee's
sole discretion.
 
    8.6         Limits on Transfer of Awards.  Except as otherwise provided by
the Committee or the terms of the Plan, no Award and no right under any Award
shall be transferable by a Participant other than by will or by the laws of
descent and distribution.  The Committee may establish procedures as it deems
appropriate for a Participant to designate an individual, trust or other entity
as beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant's death.  The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer an Option to any "family member" (as such term is defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act of 1933, as amended) at any time that such
Participant holds such Option, provided that:  (a) such transfer may not be for
value (i.e., the transferor may not receive any consideration therefor) and the
family member may not make any subsequent transfer other than by will or by the
laws of descent and distribution; (b) no such transfer shall be effective unless
reasonable prior notice thereof has been delivered to the Corporation and such
transfer is thereafter effected subject to the specific authorization of, and in
accordance with any terms and conditions made applicable to by, the Committee or
the Board; and (c) the transferee is subject to the same terms and conditions
hereunder as the Participant.  Each Award or right under an Award shall be
exercisable during the Participant's lifetime only by the Participant (except as
provided herein or in an Award Agreement or amendment thereto) or, if
permissible under applicable law, by the Participant's guardian or legal
representative.  No Award or right under any Award may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Corporation or any Subsidiary.


    8.7         Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.  If the Shares or other securities are
traded on a securities exchange, the Corporation shall not be required to
deliver any Shares or other securities covered by an Award unless and until such
Shares or other securities have been admitted for trading on such securities
exchange.
 
    8.8         Tax Withholding.  The Corporation may take such action as it
deems appropriate to withhold or collect from a Participant the applicable
federal, state, local or foreign payroll, withholding, income or other taxes
that are required to be withheld or collected by the Corporation upon the grant,
exercise, vesting or payment of an Award.  The Committee may require the
Corporation to withhold Shares having a Fair Market Value equal to the amount
necessary to satisfy the Corporation's minimum statutory withholding
requirements upon the grant, exercise, vesting or payment of an Award from
Shares that otherwise would have been delivered to a Participant.  The Committee
may, subject to any terms and conditions that the Committee may adopt, permit a
Participant to elect to pay all or a portion of the minimum statutory
withholding taxes by:  (a) having the Corporation withhold Shares otherwise to
be delivered upon the grant, exercise, vesting or payment of an Award with a
Fair Market Value equal to the amount of such taxes; (b) delivering to the
Corporation Shares other than Shares issuable upon the grant, exercise, vesting
or payment of an Award with a Fair Market Value equal to the amount of such
taxes; or (c) paying cash.  Any such election must be made on or before the date
that the amount of tax to be withheld is determined.


 
7 

--------------------------------------------------------------------------------

 
IX.           AMENDMENT AND TERMINATION; CORRECTIONS


    9.1         Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Corporation shall be required for any amendment to the Plan
that:
 

(a)
requires stockholder approval under the rules or regulations of the Securities
and Exchange Commission, the New York Stock Exchange, any other securities
exchange or the National Association of Securities Dealers, Inc. that are
applicable to the Corporation;
 
  (b)
 increases the number of Shares authorized under the Plan as specified in
Section 5.1 the Plan;
 
  (c)
increases the number of Shares subject to the limitations contained in Section
5.4 of the Plan;
 
  (d)
permits repricing of Options or Stock Appreciation Rights which is prohibited by
Section 3.1(e) of the Plan;
 
  (e)
permits the award of Options or Stock Appreciation Rights at a price less than
100% of the Fair Market Value of a Share on the date of grant of such Option or
Stock Appreciation Right, contrary to the provisions of Sections 6.1(a) and 6.2
of the Plan; or
 
  (f) would cause an exemption to Section 162(m) of the Code to become
inapplicable with respect to the Plan.

             
    9.2        Amendments to Awards.  Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Corporation under any
outstanding Award, prospectively or retroactively.  Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the holder.
 
    9.3        Correction of Defects, Omissions and Inconsistencies.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.


X.           CHANGE IN CONTROL


    10.1      Consequences of Change in Control.  Notwithstanding any provision
in the Plan or any Award Agreement to the contrary:
 

(a)
In the event of a Change in Control described in Section 10.2(c) or the approval
by the holders of Shares of a plan of complete liquidation or dissolution of the
Corporation, in connection with which the holders of Shares receive shares of
common stock that are registered under Section 12 of the Exchange Act:  (i) all
outstanding Awards shall become immediately vested and all Options and Stock
Appreciation Rights exercisable in full, with any applicable Performance
Measures deemed satisfied at the maximum level; and (ii) there shall be
substituted for each Share available under the Plan, whether or not then subject
to an outstanding Award, the number and class of shares into which each
outstanding Share shall be converted pursuant to such Change in Control.  In the
event of any such substitution, the purchase price per share in the case of an
Option and the base price in the case of a Stock Appreciation Right shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding Options and Stock Appreciation Rights without an increase in the
aggregate purchase price or base price.
 
  (b)
 In the event of a Change in Control described in Section 10.2(a) or (b), or in
the event of a Change in Control pursuant to Section 10.2(c) or the approval by
the holders of Shares of a plan of complete liquidation or dissolution of the
Corporation, in connection with which the holders of Shares receive
consideration other than shares of common stock that are registered under
Section 12 of the Exchange Act, the Committee in its discretion may require that
each outstanding Award shall be surrendered to the Corporation by the holder
thereof, and each such Award shall immediately be cancelled by the Corporation,
and the holder shall receive, within ten days of the occurrence of a Change in
Control pursuant to Section 10.2(a) or (b), below, or within ten days of the
approval of the holders of Shares

                     

 
8 

--------------------------------------------------------------------------------

 


 
contemplated by Section 10.2(c) or complete liquidation or dissolution of the
Corporation, a cash payment from the Corporation in an amount equal to:  (i) in
the case of an Option, the number of Shares subject to the Option, multiplied by
the excess, if any, of the Fair Market Value of a Share on the date of the
Change in Control, over the purchase price per Share subject to the Option; (ii)
in the case of a Stock Appreciation Right, the number of Shares then subject to
the Stock Appreciation Right, multiplied by the excess, if any, of the Fair
Market Value of a Share on the date of the Change in Control, over the base
price of the Stock Appreciation Right; (iii) in the case of a Restricted Stock
Award, Restricted Stock Unit Award, Performance Share Award or Deferred Share
Award, the number of Shares then subject to such Award, multiplied by the Fair
Market Value of a Share on the date of the Change in Control.  In the event of a
Change in Control, each tandem Stock Appreciation Right shall be surrendered by
the holder thereof and shall be cancelled simultaneously with the cancellation
of the related Option.  The Corporation may, but is not required to, cooperate
with any person who is subject to Section 16 of the Exchange Act to assure that
any cash payment in accordance with the foregoing to such person is made in
compliance with Section 16 and the rules and regulations thereunder.
 
  (c)
Notwithstanding any provision of this Plan to the contrary, if an amount becomes
payable with respect to an Award upon a Change in Control pursuant to Section
10.1(b), the amount is subject to Section 409A of the Code, and the Change in
Control does not constitute a "change in the ownership or effective control" or
a "change in the ownership of a substantial portion of the assets" of the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code, then the
amount shall not be paid upon the Change in Control, but shall instead be paid
at the earliest to occur of:  (i) the Participant's "separation from service"
with the Company (determined in accordance with Section 409A of the Code),
provided, that if the Participant is a "specified employee" (within the meaning
of Section 409A of the Code), the payment date shall be the date that is six
months after the date of the Participant's separation from service with the
Company; (ii) the date payment otherwise would have been made in the absence of
any provisions in this Plan to the contrary (provided such date is permissible
under Section 409A of the Code); or (iii) the Participant's death.

 
    10.2       Definition of Change in Control.  "Change in Control" shall mean:
 

(a)
the acquisition by any individual, entity or group (with the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act (a "Person") of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either:  (i) the then outstanding Shares (the "Outstanding Corporation
Common Stock"); or (ii) the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the "Outstanding Corporation Voting Securities"); provided, however,
that for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control:  (A) any acquisition directly from the
Corporation, (B) any acquisition by the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 10.2; or
 
  (b)
 individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation's shareholders,
was approved by a vote of a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
 
  (c)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination:  (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in


 
9 

--------------------------------------------------------------------------------

 


 
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be; (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.
 

XI.           GENERAL PROVISIONS GOVERNING PLAN


    11.1       No Rights to Awards.  No Eligible Employee, Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Employees, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


    11.2       Rights as Stockholder.  No person shall have any right as a
stockholder of the Corporation with respect to any Shares or other equity
security of the Corporation which is subject to an Award hereunder unless and
until such person becomes a stockholder of record with respect to such Shares or
equity security.


    11.3       Governing Law.  The Plan, each Award hereunder and the related
Award Agreement, and all determinations made and actions taken pursuant thereto,
to the extent not otherwise governed by the Code or the laws of the United
States, shall be governed by the laws of the State of Iowa and construed in
accordance therewith without giving effect to principles of conflicts of laws.
 
    11.4       Award Agreements.  No Participant shall have rights under an
Award granted to such Participant unless and until an Award Agreement shall have
been duly executed on behalf of the Corporation and, if requested by the
Corporation, signed by the Participant.


    11.5       No Limit on Other Compensation Plans or Arrangements.  Nothing
contained in the Plan shall prevent the Corporation or any Subsidiary from
adopting or continuing in effect other or additional compensation plans or
arrangements.


    11.6       No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Corporation or any Subsidiary, nor will it affect in any way the right of the
Corporation or a Subsidiary to terminate a Participant's employment at any time,
with or without cause.  In addition, the Corporation or a Subsidiary may at any
time dismiss a Participant from employment free from any liability or any claim
under the Plan or any Award, unless otherwise expressly provided in the Plan or
in any Award Agreement.


    11.7       Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


    11.8       No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Corporation or any Subsidiary and a
Participant or any other person.  To the extent that any person acquires a right
to receive payments from the Corporation or a Subsidiary pursuant to an Award,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation or the Subsidiary.


    11.9       Securities Matters.  The Corporation shall not be required to
deliver any Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Corporation to be applicable are
satisfied.

10

--------------------------------------------------------------------------------


    11.10     No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.


    11.11     Headings.  Headings are given to the Articles, Sections and
Subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.


XII.           EFFECTIVE DATE AND TERM OF PLAN


    The Plan became effective on May 8, 2007, the date it was approved by the
stockholders of the Corporation at the Corporation's annual meeting of
stockholders.


    The Plan shall terminate at midnight on May 7, 2017, unless terminated
before then by the Board.  Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired.  Notwithstanding the preceding sentence, the Plan shall
remain in effect for purposes of administering outstanding Awards as long as the
Awards are outstanding.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

 